     Case 3:14-cr-02253-DMS Document 404 Filed 07/02/21 PageID.1269 Page 1 of 3




 1   Frederick M. Carroll
     California Bar No. 227628
 2   Law Offices of Frederick M. Carroll
     427 C Street, Suite 310
 3   San Diego, Ca. 92101
     (619) 702-3251
 4   Frederickcarroll@hotmail.com

 5

 6                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                     Case No.: 14CR2253-DMS
                     Plaintiff,                    Date: July 9, 2021
 9
                                                   Time: 9:00 a.m.
     vs.
10
                                                   NOTICE OF MOTION & MOTION
     JUAN ALVAREZ INZUNZA,                         FOR DISCOVERY
11
                     Defendant.
12

13
     I.      Notice of Motion
14
             Please be advised that Counsel seeks to have the following motion granted.
15
     II.     Motion for Discovery
16
             A. Charge
17
             Mr. Harrison is charged in a lengthy, multi-defendant indictment, charging
18
     various conspiracies to launder monetary instruments, import and distribute
19
     narcotics and other related offenses.
20
     Notice of Motion & Motion                 1                              14cr2253-DMS
21

22
     Case 3:14-cr-02253-DMS Document 404 Filed 07/02/21 PageID.1270 Page 2 of 3




 1           B. Discovery provided thus far

 2           Counsel is gathering most of what is necessary to proceed in this matter and

 3   has been in communication with the Government, expecting some further

 4   discovery. To date, counsel has received over 2TB of discovery. Communication

 5   with the government regarding the discovery has been extremely professional,

 6   productive, open and continuing. Counsel also has no reason to believe discovery

 7   will be anything other than prompt and amicable. Nonetheless, there remains

 8   much information for counsel and Mr. Inzunza to process and review.

 9           To protect Mr. Inzunza’s constitutional and statutory rights if the need arise,

10   Counsel requests production of all materials to which Mr. Inzunza is entitled under

11   Federal Rule of Criminal Procedure 16. This request includes materials covered by

12   Brady v. Maryland and Federal Rule of Evidence 404 and encompasses any

13   information that may be material—meaning helpful or relevant—to the preparation

14   of the defense’s case, or to the decision whether to pursue or abandon a line of

15   defense. See United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013);

16   United States v. Doe, 705 F.3d 1134, 1151 (9th Cir. 2013); United States v.

17   Budziak, 697 F.3d 1105, 1111 (9th Cir. 2012).

18   ///

19   ///

20   ///
     Notice of Motion & Motion                  2                                14cr2253-DMS
21

22
     Case 3:14-cr-02253-DMS Document 404 Filed 07/02/21 PageID.1271 Page 3 of 3




 1           C. Conclusion

 2           Mr. Inzunza asks that the Court grant his motion.

 3

 4                                                       s/ Frederick M. Carroll
                                                         Frederick M. Carroll
 5                                                       Attorney for Mr. Inzunza

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
     Notice of Motion & Motion                 3                            14cr2253-DMS
21

22
